Filed 12/11/20 Reed v. Edison CA2/3

  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115(a).



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION THREE


CHRISTIE REED,                                                  B297816

      Plaintiff and Appellant,                                  Los Angeles County
                                                                Super. Ct. No.
      v.                                                        19STRO02125
RONALD EDISON,

      Defendant and Respondent.



     APPEAL from an order of the Superior Court of Los
Angeles County, Holly A. Thomas, Judge. Affirmed.
     Christie Reed, in pro. per., for Plaintiff and Appellant.
     Sherry Anne Lear for Defendant and Respondent.
                   _______________________________________
                         INTRODUCTION

      Christie Reed sought a civil harassment restraining order
against Ronald Edison. After an evidentiary hearing, the trial
court denied Reed’s request and awarded Edison $2,000 in
attorney’s fees. Reed appeals. We affirm.

                          BACKGROUND

       On April 2, 2019, Reed filed a petition for a civil
harassment restraining order against Edison under Code of Civil
Procedure1 section 527.6. The petition alleged that Reed lived in
an apartment building located on Budlong Avenue in Los Angeles
(the property) and Edison was a friend of a neighboring tenant.
The petition also alleged that on March 29, 2019, Edison locked
Reed out of her apartment and threatened to kill her if she tried
to get back into the apartment.
       Edison opposed the petition and sought $2,000 in attorney’s
fees. According to his declaration, Edison is a licensed real estate
broker and was retained by the Federal National Mortgage
Association (Fannie Mae) as the marketing agent for the
property. Edison, however, never met Reed and he was not on the
property on March 29, 2019. Edison also declared that he never
harassed or threatened Reed in any way. According to a
declaration submitted by Edison’s attorney, Reed “is a serial pro
per litigant at State, Federal and Appellate Courts and has used
various addresses including one in Joshua Tree, CA which
appears to be her actual residence.”



1All undesignated statutory references are to the Code of Civil
Procedure.




                                   2
       The hearing on the petition was held on April 23, 2019 and
was transcribed by a court reporter. Both Reed and Edison
testified at the hearing. “Having found no basis for the issuance
of a permanent restraining order,” the court denied the petition
with prejudice, dismissed the case, and ordered Reed to pay
Edison $2,000 in attorney’s fees.
       Reed timely appeals.

                          DISCUSSION

       To issue a restraining order, the trial court must find by
“clear and convincing evidence that unlawful harassment exists.”
(§ 527.6, subd. (i).) “The standard of proof known as clear and
convincing evidence demands a degree of certainty greater than
that involved with the preponderance standard, but less than
what is required by the standard of proof beyond a reasonable
doubt.” (Conservatorship of O.B. (2020) 9 Cal.5th 989, 998.) When
“the clear and convincing standard of proof applied in the trial
court, an appellate court should review the record for sufficient
evidence in a manner mindful of the elevated degree of certainty
required by this standard.” (Id. at pp. 1000–1001.) “We resolve all
factual conflicts and questions of credibility in favor of the
prevailing party and indulge in all legitimate and reasonable
inferences to uphold the finding of the trial court if it is supported
by substantial evidence which is reasonable, credible and of solid
value.” (Schild v. Rubin (1991) 232 Cal.App.3d 755, 762.)
       In this case, Reed contends that the court erred in denying
the petition for a restraining order because Edison had no right
to be on the property, Edison had a history of violence, and Reed
was not given sufficient time to address Edison’s claims in his
response to the petition. Reed also contends that the court abused
its discretion by awarding Edison attorney’s fees. Construing




                                  3
Reed’s opening and only brief as a challenge to the sufficiency of
the evidence to support the court’s denial of the petition and the
award of attorney’s fees, we affirm the order.
       First, the appellate record is inadequate for us to consider
this or any other issue on appeal. Because Reed has elected to
proceed with her appeal on only a clerk’s transcript, the appellate
record does not include a reporter’s transcript of the evidentiary
hearing or a suitable substitute. This omission precludes us from
considering Reed’s appeal because we simply do not know what
evidence was before the trial court, and both Reed and Edison
testified at the hearing. (See, e.g., Ballard v. Uribe (1986) 41
Cal.3d 564, 574 [failure to include transcript of trial precludes
review of error; “a party challenging a judgment has the burden
of showing reversible error by an adequate record”].)2
       Second, as an appellate court our role is quite limited. We
cannot reweigh the evidence or make determinations about the
credibility of witnesses. (See Bloxham v. Saldinger (2014) 228
Cal.App.4th 729, 750.) That is the job of the trial court whose
ruling we are required to presume is correct; an appellant must
affirmatively show that the trial court committed an error, and
one that so affected the outcome of the case that it was
prejudicial. (See Denham v. Superior Court (1970) 2 Cal.3d 557,
564.) Here, Reed essentially is asking us to reweigh the evidence
on appeal which we cannot do.



2In the notice designating the record on appeal, Reed checked a box
acknowledging that without a record of the oral proceedings in the trial
court, “the Court of Appeal will not be able to consider what was said
during those proceedings in deciding whether an error was made” in
the trial court proceedings.




                                   4
      Third, by not citing any legal authority to support her
contentions that she was not given sufficient time to address
Edison’s claims and that the court abused its discretion by
awarding Edison attorney’s fees, Reed has forfeited those
arguments. (See Keyes v. Bowen (2010) 189 Cal.App.4th 647, 655
[“[T]he trial court’s judgment is presumed to be correct, and the
appellant has the burden to prove otherwise by presenting legal
authority on each point made and factual analysis, supported by
appropriate citations to the material facts in the record;
otherwise, the argument may be deemed forfeited.”].)




                                5
                          DISPOSITION

      Edison’s unopposed motion to strike Reed’s notice of
lodging of trial exhibits and portions of her opening brief, filed on
March 6, 2020, is granted. There is no indication in the record
that the exhibits were offered or admitted into evidence at the
hearing.
      The April 23, 2019 order is affirmed. Edison shall recover
his costs on appeal.



 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                       LAVIN, J.
WE CONCUR:



      EDMON, P. J.



      EGERTON, J.




                                  6